Citation Nr: 0840238	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened and then denied the 
above claims.

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

While the Board has determined that the claims should be 
reopened, it finds that the claims should be remanded for 
further evidentiary development.  The issues of entitlement 
to service connection for bilateral hearing loss and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 rating decision denied the claims for 
service connection for bilateral hearing loss and tinnitus in 
part on the basis that there were no current findings of 
bilateral hearing loss for VA benefits purposes or a 
diagnosis of tinnitus.  The veteran did not appeal this 
decision.

2.  The evidence submitted since the March 2004 rating 
decision pertinent to the claims for service connection for 
bilateral hearing loss and tinnitus was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claims.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision which denied service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

2.  Additional evidence submitted the March 2004 rating 
decision is new and material, and the claims for service 
connection for bilateral hearing loss and tinnitus are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the original claims for service 
connection for bilateral hearing loss and tinnitus were 
denied by a March 2004 rating decision, which denied the 
claims in part on the basis that there were no current 
findings of bilateral hearing loss for VA benefits purposes 
or diagnosis of tinnitus.  The veteran did not respond by 
filing a timely notice of disagreement (NOD) and a 
substantive appeal.  Therefore, the March 2004 rating 
decision became final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.  This is the most recent final 
decision.  As such, the claims for service connection for 
bilateral hearing loss and tinnitus may only be reopened if 
new and material evidence is submitted.  Based on the grounds 
stated for the denial of the claims in the March 2004 rating 
decision, new and material evidence would consist of medical 
evidence of current findings of bilateral hearing loss for VA 
benefits purposes or diagnosis of tinnitus and/or medical 
evidence linking such findings/diagnosis to the veteran's 
service.  

In this regard, evidence received since the March 2004 rating 
decision includes December 2006 VA audiological examination 
results that reveal findings of hearing loss that are 
consistent with bilateral hearing disability for VA benefits 
purposes and a current diagnosis of tinnitus.  Since the lack 
of findings of hearing loss for VA benefits purposes and a 
diagnosis of tinnitus was at least part of the reason for the 
denial of service connection for hearing loss and tinnitus in 
the March 2004 decision, these newly received VA examination 
results relate to an unestablished fact necessary to 
substantiate the claims, i.e., the service connection 
requirement of current disability.  38 C.F.R. §§ 3.303, 3.385 
(2008).  

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claims, is neither 
cumulative nor redundant, and raises a reasonably opportunity 
of substantiating the claims.  Therefore, the Board concludes 
that the claims for service connection for bilateral hearing 
loss and tinnitus are reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claims for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that these claims now require further evidentiary 
development.  More specifically, in offering an opinion with 
respect to the etiology of the veteran's bilateral hearing 
loss and tinnitus, the December 2006 VA audiological examiner 
apparently determined that the veteran's reported exposure to 
noise exposure during service was inconsistent with 
separation findings.  Thus, although the VA is conceding 
exposure to noise in service based on the veteran's receipt 
of the Combat Infantryman Badge (CIB) and additional evidence 
of the veteran's close proximity to explosions during 
service, the comment by the examiner implies that she may not 
have conceded such exposure.  In addition, the examiner 
further commented that the "configuration of today's hearing 
loss is not typical of a noise induced loss," without 
offering an explanation as to why the configuration of the 
veteran's hearing loss was not typical of noise-induced loss.  
Moreover, in reaching his impression of bilateral hearing 
loss and tinnitus based on the veteran's reported medical 
history of exposure to noise trauma in Vietnam, private 
physician, Dr. Richard Beck, does not indicate that the 
veteran's current bilateral hearing loss and tinnitus are in 
any way inconsistent with the veteran's reported history of 
noise exposure.  The Board further notes that neither 
examiner pointed to any significant post-service noise 
exposure.

Consequently, based on all of the foregoing, the Board finds 
that the veteran should be furnished with a new VA 
examination and opinion as to whether it is at least as 
likely as not that the veteran's current hearing loss and 
tinnitus were incurred as a result of the veteran's combat 
service.

The veteran has also stated that he has been a patient of VA 
since before computers were used to keep medical records and 
that he did not feel that the RO had obtained all of his 
medical records that show a documented hearing loss and 
tinnitus for over 30 years.  On remand, the RO/AMC should 
ensure that the veteran's complete VA treatment records are 
obtained.

The veteran has also recently provided additional argument 
and evidence to the Board in October 2008, without waiving 
the RO's initial consideration of this evidence pursuant to 
38 C.F.R. § 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete VA treatment records 
for hearing loss and tinnitus, dated 
from October 1969 to the present.

2.  Thereafter, make arrangements for 
the veteran to be afforded a VA 
audiological examination.  The claims 
folder must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the veteran's hearing 
loss and/or tinnitus had its onset 
during active service or is related to 
any in-service disease or injury, 
including acoustic trauma.  The 
examiner should be informed that 
exposure to noise during service has 
been conceded, and the veteran has 
reported a continuity of symptomatology 
since service.

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claims on 
appeal based on all evidence received 
since the last supplemental statement 
of the case in August 2007.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


